Citation Nr: 1600587	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-06 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a disability rating in excess of 20 percent for incomplete paralysis of the left femoral nerve, external cutaneous.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION


The Veteran served on active duty from July 1944 to June 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Pursuant to 38 C F R § 20 900(c), the appeal has been advanced on the Board's docket.  

In July 2014, the Board granted an increased rating to 40 percent for service-connected residuals of a gunshot wound of the left buttock with injury to Muscle Group (MG) XVII, and a separate 10 percent rating for residual scar.  At that time, the Board also remanded the nerve rating claim for additional development.  

In July and October 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were provided a copy of the October 2015 opinion and afforded the opportunity to submit additional evidence and argument.    


FINDING OF FACT

During the pendency of the appeal, the Veteran's incomplete left femoral nerve, external cutaneous paralysis is no more than moderate in severity.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for left femoral nerve, external cutaneous incomplete paralysis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard June 2011 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided VA examinations in July 2011, August 2011 and February 2014, and a VHA medical expert opinion was obtained in October 2015.  The examinations and VHA medical opinion, in aggregate, are sufficient evidence for deciding the claim.  The reports as a whole, and particularly the VHA opinion, are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for the opinions provided.  Thus, VA's duty to assist has been met.  


II. Analysis

The Veteran and his representative contend that his incomplete paralysis of the left femoral nerve, external cutaneous, is more severe than the current rating reflects.  The Veteran argues that the condition is more than moderate in severity and that it causes a burning sensation in his legs and hips, as well as pain to the touch.  He states that he is in constant pain as a result of his disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's incomplete paralysis of the left femoral nerve, external cutaneous is currently rated 20 percent pursuant to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8526 that governs the evaluation of paralysis of the anterior crural nerve or femoral nerve.  Under this Diagnostic Code, a 20 percent rating is assigned when there is moderate incomplete paralysis of the anterior crural nerve.  Severe incomplete paralysis warrants a 30 percent rating.  Complete paralysis of quadriceps extensor muscles warrants a 40 percent disability rating.  

A general note defines "incomplete paralysis" as a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

A July 2011 VA examination report notes the Veteran's complaints of chronic aching and burning pain associated with the injury to his left femoral nerve, external cutaneous.  He reported that it had gotten progressively worse and he had to change positions frequently from sitting and standing to relieve his pain.  The examiner assessed the Veteran's residual nerve damage as incomplete paralysis of the left femoral nerve, external cutaneous without functional impairment, and noted that the Veteran was mobile with assistance of one cane.  

An August 2011 VA neurological examination report shows the Veteran complained of moderate constant and intermittent pain, as well as moderate paresthesias and/or dysesthesias and numbness in the left lower extremity.  Physical examination revealed decreased muscle strength with left knee extension, ankle plantar flexion and ankle dorsiflexion.  There was also muscle atrophy of the left gluteal muscle.  Sensation for light touch was decreased in the left thigh/knee and lower leg and foot.  The Veteran was observed to walk with an antalgic left lower extremity pattern due to sciatic and femoral neuropathy.  There was evidence of moderately severe incomplete paralysis of the left sciatic nerve, as well as moderate incomplete paralysis of h the left common, superficial and deep peroneal nerves.  There was also evidence of moderate incomplete paralysis of the internal popliteal (tibial) and posterior tibial nerves.  Studies further showed moderate incomplete paralysis of the left anterior crural (femoral) nerve.  It was noted that the Veteran constantly used a cane to ambulate.  The examiner opined that the Veteran's peripheral neuropathy caused moderate limitation of walking.  

A private evaluation dated in January 2012 reflects evaluation for residuals of the Veteran's in-service left leg injury.  He complained of chronic pain in the left buttocks that radiated into the left leg with some weakness in the left leg and foot.  He reported having fallen because of left leg weakness and used a walker for ambulation.  He was observed to walk with an antalgic gait and using a walker with no apparent distress.  Deep tendon reflexes were trace and symmetrical except for the Achilles which was not obtained bilaterally.  Light touch sensation was intact and symmetric.  Muscle strength was symmetrically intact except for dorsiflexion of the left foot, which revealed mild weakness.  The assessment was status post active duty gunshot wound to the left buttocks with chronic buttocks and left pain and mild weakness.  It was noted that the Veteran felt it had progressed and it was recommended that he consult his VA counselor regarding his claim.  

In his January 2012 notice of disagreement, the Veteran indicated that he believed his disability was not moderate, but extremely severe and was the reason he had to use a walker.  He stated that he had severe pain that could be excruciating at times and that would shoot all the way down his left leg.  He stated that he was unable to sit through a movie or church services due to the pain.  

A February 2014 VA examination report reflects the Veteran was seen for a peripheral nerve examination and EMG/NCS studies.  He was observed to walk with his legs and hips bent, a technique used to take pressure off the back and joints.  Vibration sense was diminished in both feet and the Veteran did not have any position sense in his left foot and diminished position sense in the right foot.  The neurological studies were markedly abnormal and most consistent with progression of the Veteran's degenerative disease of the lumbar spine.  The examiner opined that while the Veteran did have a left-sided injury in service, his current issues appeared to be due to his nonservice-connected lumbar spine disability.  The examiner opined that the Veteran's peripheral neuropathy associated with his service-connected wound did not impact his ability to work.  

The Board obtained a VHA expert opinion from a neurologist in October 2015.  The VHA expert noted that the femoral external cutaneous nerve is more commonly referred to as the lateral femoral cutaneous nerve and likely the location of the initial nerve injury.  She stated that the nerve is a purely sensory nerve that might cause numbness, paresthesia or dysesthesia but would not cause weakness.  She further opined that the Veteran's complaints of pain and abnormal sensation in the left upper leg were more likely than not attributable to the service-connected lateral femoral cutaneous nerve and his weakness and muscle loss were more likely than not related to the direct muscular injury to the gluteus maximus, gluteus minimus and gluteus medius by the gunshot wound and rated separately.  She stated that both injuries are static injuries and not expected to worsen over time and together represent an impairment that is more likely than not moderately severe.  

The expert further opined that the finding of weakness in the distribution of the left femoral, sciatic, peroneal and posterior tibial nerves was unlikely related to the Veteran's service-connected injury as the injury was distant from the location of those nerves and that injury to the lateral femoral cutaneous nerve would not cause weakness.  There was little possibility that the main branch of the femoral nerve was injured by the gunshot wound because there was no significant hip flexor or knee extension weakness at the time of the injury.  Earlier EMG findings of denervation in the bilateral muscles of the lower extremities at multiple nerve root levels was more likely due to his nonservice-connected lumbar disc disease.  

At no time during the rating period has the evidence demonstrated severe incomplete paralysis of the left femoral nerve, external cutaneous, the next higher available rating, nor has complete paralysis been demonstrated by the evidence of record.  In fact, the July 2011 VA examiner found no functional impairment and the August 2011 examiner determined the Veteran's disability caused moderate limitations.  Although the October 2015 VHA expert opined that the Veteran's service-connected left femoral nerve, external cutaneous impairment in conjunction with his separately rated muscle injury constituted a moderately severe disability, she further noted that it was a purely sensory nerve and did not cause weakness or muscle loss.  The Veteran is already receiving the highest possible rating for wholly sensory nerve impairment.  Accordingly, a higher disability rating for any part of the period on appeal is unwarranted. 

Although the Veteran asserts progressively increased pain and leg weakness, his reported symptoms have been attributed to his nonservice-connected lumbar spine degenerative disease throughout the pendency of his appeal.  The October 2015 VHA expert opinion is persuasive on this point.  Likewise, while the Veteran is competent to report on his personal knowledge of his symptoms, and his assertions are accepted as credible, he is not competent to provide a probative opinion on the severity of such symptoms in relation to the applicable rating criteria and in conjunction with which service-connected or nonservice-connected disability causes such symptoms.  Such is a medically complex matter that requires particular expertise in clinical neuropathy, which he simply does not possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Concomitantly, the VA examiners who conducted the July 2011, August 2011 and February 2014 VA examinations, as well as the October 2015 VHA expert neurologist and are competent to provide probative opinions, took into consideration all of the Veteran's subjective complaints, the history of the original gunshot injury, and the results of the objective neurological testing and examinations in determining the overall severity of the manifestations attributed to his service-connected left femoral nerve, external cutaneous.  The Board finds the VA examiners' and VHA neurologist's assessments of the severity of the Veteran's disability more probative than his assertions, as they provided objective findings and rationale for their opinions.  

For all the above reasons, entitlement to a disability rating in excess of 20 percent for incomplete paralysis of the left femoral nerve, external cutaneous is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A disability rating in excess of 20 percent for incomplete paralysis of the left femoral nerve, external cutaneous, is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


